                 Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 1 of 11




 1

 2

 3
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
 4
      YONY SOSA, ON BEHALF OF HIMSELF AND                  No.: 1:20-cv-6978
 5    ALL OTHER PERSONS SIMILARLY
 6
      SITUATED,

 7                          Plaintiffs,                    ANSWER TO COMPLAINT
 8
                     v.
 9
      GREATCOLLECTIONS.COM, LLC,
10
                            Defendant.
11

12

13

14
            Defendant GreatCollections.com, LLC, by its undersigned counsel, respond as follows to
15
     the Complaint filed in the above-named action by Plaintiffs, filed on August 27, 2020, as
16
     follows:
17

18                                           INTRODUCTION
19          1.      Defendant admits the allegations of paragraph 1 of the Complaint.
20          2.      Defendant has insufficient knowledge to admit or deny the allegations of
21
     paragraph 2 of the Complaint.
22          3.      Defendant admits the allegations of paragraph 3 of the Complaint.
23
            4.      Defendant has insufficient knowledge to admit or deny the allegations of
24   paragraph 4 of the Complaint.
25          5.      Defendant denies the allegations of paragraph 5 of the Complaint.
26
            6.      Defendant denies the allegations of paragraph 6 of the Complaint.
27          7.      Defendant denies the allegations of paragraph 7 of the Complaint.
28


                                          ANSWER TO COMPLAINT - 1
                 Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 2 of 11




 1          8.      Defendant denies that any discrimination has occurred. Defendant further denies
 2   that Defendant’s online-only numismatic auction company is a place of public accommodation
 3   subject to the ADA and denies that Defendant’s website is not compliant with the requirements
 4   of the ADA. Defendant admits the remaining allegations of paragraph 8 of the Complaint.
 5          9.      Defendant denies that Defendant’s online-only numismatic auction company
 6   offers medical treatment, health care services, food, or other personal or household necessities
 7   difficult to obtain during the COVID-19 Pandemic. Defendant admits the remaining allegations
 8   of paragraph 9 of the Complaint.
 9
                                      JURISDICTION AND VENUE
10
            10.     Defendant denies that Defendant’s online-only numismatic auction company is a
11
     place of public accommodation subject to the ADA and denies that Defendant’s website is not
12
     compliant with the requirements of the ADA. Defendant admits the allegations as to subject-
13
     matter jurisdiction in paragraph 10 of the Complaint.
14
            11.     Defendant denies that Defendant’s online-only numismatic auction company is
15
     subject to the New York State Human Rights Law (NYSHRL) or the New York City Human
16
     Rights Law (NYCHRL). Defendant admits the allegations as to supplemental jurisdiction in
17
     paragraph 11 of the Complaint.
18
            12.     Defendant admits the allegations of paragraph 12 of the Complaint.
19
            13.     Defendant admits to personal jurisdiction in the Southern District of New York.
20
     Defendant denies the remaining allegations in paragraph 13 of the Complaint.
21
            14.     Defendant has insufficient knowledge to admit or deny the allegations of
22
     paragraph 14 of the Complaint.
23
            15.     Defendant admits the allegations of paragraph 15 of the Complaint.
24

25                                            THE PARTIES
26          16.     Defendant has insufficient knowledge to admit or deny the allegations of
27   paragraph 16 of the Complaint.
28


                                        ANSWER TO COMPLAINT - 2
                 Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 3 of 11




 1           17.    Defendant has insufficient knowledge to admit or deny the allegations of
 2   paragraph 17 of the Complaint.
 3           18.    Defendant admits the allegations of paragraph 18 of the Complaint.
 4           19.    Defendant denies that Defendant constitutes a place of public accommodation.
 5   Defendant admits that it operates online-only auction company selling numismatic items (coins
 6   and currency), and its website further provides consignment services and information about those
 7   items offered for sale, including pricing, registering to bid and buy items, return and privacy
 8   policies.
 9           20.    Defendant denies the allegations of paragraph 20 of the Complaint.
10
                                           NATURE OF ACTION
11
             21.    Defendant admits the allegations of paragraph 21 of the Complaint.
12
             22.    Defendant has insufficient knowledge to admit or deny the allegations of
13
     paragraph 22 of the Complaint.
14
             23.    Defendant has insufficient knowledge to admit or deny the allegations of
15
     paragraph 23 of the Complaint.
16
             24.    Defendant has insufficient knowledge to admit or deny the allegations of
17
     paragraph 24 of the Complaint.
18
             25.    Defendant has insufficient knowledge to admit or deny the allegations of
19
     paragraph 25 of the Complaint.
20
             26.    Defendant has insufficient knowledge to admit or deny the allegations of
21
     paragraph 26 of the Complaint.
22

23                                       STATEMENT OF FACTS
24           27.    Defendant admits that it owns the website http://www.greatcollections.com/
25   which operates an online-only auction company selling numismatic items (coins and currency),
26   and the website further provides consignment services and information about those items offered
27   for sale, including pricing, registering to bid and buy items, return and privacy policies.
28   Defendant admits that the website is available to persons throughout the United States, including

                                        ANSWER TO COMPLAINT - 3
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 4 of 11




 1   New York, and that Defendant delivers purchased items to buyers throughout the United States,
 2   including New York.
 3          28.    Defendant denies that Defendant is a place of public accommodation subject to
 4   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
 5   requirements of the ADA, NYSHRL or NYCHRL.
 6          29.    Defendant has insufficient knowledge to admit or deny the allegations of
 7   paragraph 29 of the Complaint.
 8          30.    Defendant has insufficient knowledge to admit or deny the allegations of
 9   paragraph 30 of the Complaint.
10          31.    Defendant denies that Defendant is a place of public accommodation subject to
11   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
12   requirements of the ADA, NYSHRL or NYCHRL.
13          32.    Defendant denies that Defendant is a place of public accommodation subject to
14   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
15   requirements of the ADA, NYSHRL or NYCHRL.
16          33.     Defendant denies that Defendant is a place of public accommodation subject to
17   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
18   requirements of the ADA, NYSHRL or NYCHRL.
19          34.    Defendant has insufficient knowledge to admit or deny whether Plaintiff accessed
20   Defendant’s website. Defendant denies that Defendant is a place of public accommodation
21   subject to the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not
22   compliant with the requirements of the ADA, NYSHRL or NYCHRL.
23          35.    Defendant has insufficient knowledge to admit or deny whether Plaintiff accessed
24   Defendant’s website. Defendant denies that Defendant is a place of public accommodation
25   subject to the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not
26   compliant with the requirements of the ADA, NYSHRL or NYCHRL.
27          36.    Defendant has insufficient knowledge to admit or deny the allegations of
28   paragraph 36 of the Complaint. Defendant denies that Defendant is a place of public

                                      ANSWER TO COMPLAINT - 4
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 5 of 11




 1   accommodation subject to the ADA, NYSHRL or NYCHRL, and denies that Defendant’s
 2   website is not compliant with the requirements of the ADA, NYSHRL or NYCHRL.
 3          37.    Defendant has insufficient knowledge to admit or deny whether Plaintiff accessed
 4   Defendant’s website. Defendant denies that Defendant is a place of public accommodation
 5   subject to the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not
 6   compliant with the requirements of the ADA, NYSHRL or NYCHRL.
 7          38.    Defendant denies that Defendant is a place of public accommodation subject to
 8   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
 9   requirements of the ADA, NYSHRL or NYCHRL.
10          39.    Defendant denies that Defendant is a place of public accommodation subject to
11   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
12   requirements of the ADA, NYSHRL or NYCHRL.
13          40.    Defendant denies that Defendant is a place of public accommodation subject to
14   the ADA and denies that Defendant’s website is not compliant with the requirements of the
15   ADA.
16          41.    Defendant denies the allegations of paragraph 41 of the Complaint.
17          42.    Defendant has insufficient knowledge to admit or deny the allegations of
18   paragraph 42 of the Complaint
19          43.    Defendant denies that Defendant is a place of public accommodation subject to
20   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
21   requirements of the ADA, NYSHRL or NYCHRL.
22          44.    Defendant denies that Defendant is a place of public accommodation subject to
23   the ADA, NYSHRL or NYCHRL, and denies that Defendant’s website is not compliant with the
24   requirements of the ADA, NYSHRL or NYCHRL.
25          45.    Defendant denies the allegations of paragraph 45 of the Complaint.
26          46.    Defendant denies the allegations of paragraph 46 of the Complaint.
27
                                     CLASS ACTION ALLEGATIONS
28


                                       ANSWER TO COMPLAINT - 5
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 6 of 11




 1          47.    Defendant denies that Defendant is a place of public accommodation subject to
 2   the ADA and denies that Defendant’s website is not compliant with the requirements of the
 3   ADA. Defendant admits the remaining allegations of paragraph 47 of the Complaint.
 4          48.    Defendant denies that Defendant is a place of public accommodation subject to
 5   the ADA and denies that Defendant’s website is not compliant with the requirements of the
 6   ADA. Defendant admits the remaining allegations of paragraph 48 of the Complaint.
 7          49.    Defendant denies that Defendant is a place of public accommodation subject to
 8   the ADA and denies that Defendant’s website is not compliant with the requirements of the
 9   ADA. Defendant admits the remaining allegations of paragraph 49 of the Complaint.
10          50.    Defendant denies that Defendant is a place of public accommodation subject to
11   the ADA, NYSHRL or NYCHRL. Defendant admits the remaining allegations of paragraph 50
12   of the Complaint.
13          51.    Defendant denies that Defendant is a place of public accommodation subject to
14   the ADA, NYSHRL or NYCHRL. Defendant admits the remaining allegations of paragraph 51
15   of the Complaint.
16          52.    Defendant has insufficient knowledge to admit or deny the allegations of
17   paragraph 52 of the Complaint.
18          53.    Defendant admits the allegations of paragraph 53 of the Complaint.
19
                                      FIRST CUASE OF ACTION
20
                         VIOLATIONS OF THE ADA, 42 U.S.C. §12181 et seq.
21
            54.    Defendant reasserts its answers to paragraphs 1 – 53 of the Complaint.
22
            55.    Defendant admits the allegations of paragraph 55 of the Complaint.
23
            56.    Defendant denies that Defendant is a place of public accommodation subject to
24
     the ADA and denies that Defendant’s website is not compliant with the requirements of the
25
     ADA. Defendant admits the remaining allegations of paragraph 56 of the Complaint.
26

27

28


                                      ANSWER TO COMPLAINT - 6
               Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 7 of 11




 1          57.       Defendant denies that it is a place of public accommodation within the definition
 2   of Title II of the ADA, 42 U.S.C. §12181(7). Defendant denies that its website is “a service,
 3   privilege, or advantage” of Defendant’s online auction house as defined by the ADA.
 4          58.       Defendant denies that Defendant is a place of public accommodation subject to
 5   the ADA and denies that Defendant’s website is not compliant with the requirements of the
 6   ADA. Defendant admits the remaining allegations of paragraph 58 of the Complaint.
 7          59.       Defendant denies that Defendant is a place of public accommodation subject to
 8   the ADA and denies that Defendant’s website is not compliant with the requirements of the
 9   ADA. Defendant admits the remaining allegations of paragraph 59 of the Complaint.
10          60.       Defendant denies that Defendant is a place of public accommodation subject to
11   the ADA and denies that Defendant’s website is not compliant with the requirements of the
12   ADA. Defendant admits the remaining allegations of paragraph 60 of the Complaint.
13          61.       Defendant denies that Defendant is a place of public accommodation subject to
14   the ADA and denies that Defendant’s website is not compliant with the requirements of the
15   ADA. Defendant has insufficient knowledge to admit or deny the allegations of paragraph 61 of
16   the Complaint.
17          62.       Defendant denies the allegations of paragraph 62 of the Complaint.
18
                                       SECOND CAUSE OF ACTION
19
                                      VIOLATIONS OF THE NYSHRL
20
            63.       Defendant reasserts its answers to paragraphs 1 – 62 of the Complaint.
21
            64.       Defendant denies that Defendant is a place of public accommodation subject to
22
     the NYSHRL, and denies that Defendant’s website is not compliant with the requirements of the
23
     NYSHRL. Defendant admits the remaining allegations of paragraph 64 of the Complaint.
24
            65.       Defendant denies that its website is a place of public accommodation subject to
25
     the NYSHRL, and denies that Defendant’s website is not compliant with the requirements of the
26
     NYSHRL. Defendant denies that its website is a “service, privilege or advantage” of
27
     Defendant’s online auction house as defined by the NYSHRL.
28


                                         ANSWER TO COMPLAINT - 7
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 8 of 11




 1          66.    Defendant denies the allegations of paragraph 64 of the Complaint.
 2          67.    Defendant denies the allegations of paragraph 67 of the Complaint.
 3          68.    Defendant denies that Defendant is a place of public accommodation subject to
 4   the NYSHRL, and denies that Defendant’s website is not compliant with the requirements of the
 5   NYSHRL. Defendant admits the remaining allegations of paragraph 68 of the Complaint.
 6          69.    Defendant denies that Defendant is a place of public accommodation subject to
 7   the NYSHRL, and denies that Defendant’s website is not compliant with the requirements of the
 8   NYSHRL. Defendant admits the remaining allegations of paragraph 69 of the Complaint.
 9          70.    Defendant has insufficient knowledge to admit or deny the allegations of
10   paragraph 70 of the Complaint.
11          71.    Defendant denies the allegations of paragraph 71 of the Complaint.
12          72.    Defendant denies the allegations of paragraph 72 of the Complaint.
13          73.    Defendant denies the allegations of paragraph 73 of the Complaint.
14          74.    Defendant denies the allegations of paragraph 74 of the Complaint.
15          75.    Defendant denies the allegations of paragraph 75 of the Complaint.
16          76.    Defendant denies the allegations of paragraph 76 of the Complaint.
17          77.    Defendant denies the allegations of paragraph 77 of the Complaint.
18
                                      THIRD CAUSE OF ACTION
19
                                   VIOLATIONS OF THE NYCHRL
20
            78.    Defendant reasserts its answers to paragraphs 1 – 77 of the Complaint.
21
            79.    Defendant denies that Defendant is a place of public accommodation subject to
22
     the NYCHRL, and denies that Defendant’s website is not compliant with the requirements of the
23
     NYCHRL. Defendant admits the remaining allegations of paragraph 79 of the Complaint.
24
            80.    Defendant denies that its website is a place of public accommodation subject to
25
     the NYCHRL, and denies that Defendant’s website is not compliant with the requirements of the
26
     NYCHRL. Defendant denies that its website is a “service, privilege or advantage” of
27
     Defendant’s online auction house as defined by the NYCHRL.
28


                                      ANSWER TO COMPLAINT - 8
               Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 9 of 11




 1          81.     Defendant denies the allegations of paragraph 81 of the Complaint.
 2          82.     Defendant denies the allegations of paragraph 82 of the Complaint.
 3          83.     Defendant denies the allegations of paragraph 83 of the Complaint.
 4          84.     Defendant denies the allegations of paragraph 84 of the Complaint.
 5          85.     Defendant denies the allegations of paragraph 85 of the Complaint.
 6          86.     Defendant denies the allegations of paragraph 86 of the Complaint.
 7          87.     Defendant denies the allegations of paragraph 87 of the Complaint.
 8          88.     Defendant denies the allegations of paragraph 88 of the Complaint.
 9          89.     Defendant denies the allegations of paragraph 89 of the Complaint.
10          90.     Defendant denies the allegations of paragraph 90 of the Complaint.
11
                                       FOURTH CAUSE OF ACTION
12
                                         DECLARATORY RELIEF
13
            91.     Defendant reasserts its answers to paragraphs 1 – 90 of the Complaint.
14
            92.     Defendant denies the allegations of paragraph 92 of the Complaint.
15
            93.     Defendant denies the allegations of paragraph 93 of the Complaint.
16

17

18

19

20

21
                                    FIRST AFFIRMATIVE DEFENSE
22
                                     (Failure to State a Cause of Action)
23
            The claims asserted by Plaintiff and the Class are barred, in whole or in part, for failure to
24
     plead facts sufficient to establish his claims and the relief sought.
25
                                  SECOND AFFIRMATIVE DEFENSE
26
                                            (Statute of Limitations)
27

28


                                         ANSWER TO COMPLAINT - 9
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 10 of 11




 1          The claims asserted by Plaintiff and the Class asserted in the Complaint are barred by the
 2   applicable statutes of limitations.
 3                                  THIRD AFFIRMATIVE DEFENSE
 4                                                 (Standing)
 5          Plaintiff lacks standing to bring the claims asserted in the Complaint because Plaintiff did
 6   not attempt and was unable to register and participate in an auction through Defendant’s website.
 7                                FOURTH AFFIRMATIVE DEFENSE
 8          By statute, the provisions of the ADA do not apply nor is Defendant’s online-only
 9   company a place of public accommodation under the ADA.
10                                  FIFTH AFFIRMATIVE DEFENSE
11          By statute, the provisions of the NYSHRL do not apply nor is Defendant’s online-only
12   company a place of public accommodation under the NYCHRL.
13                                         SIXTH AFFIRMATIVE DEFENSE
14          By statute, the provisions of the NYSHRL do not apply nor is Defendant’s online-only
15   company a place of public accommodation under the NYCHRL.
16                                SEVENTH AFFIRMATIVE DEFENSE
17                                               (Res Judicata)
18          The claims asserted by Plaintiff and the Class asserted in the Complaint are barred by the
19   doctrine of Res Judicata.
20                                EIGHTH AFFIRMATIVE DEFENSE
21                                    (Judicial and Collateral Estoppel)
22          The claims asserted by Plaintiff and the Class asserted in the Complaint are barred by the
23   doctrines of judicial and collateral estoppel.
24                                  NINTH AFFIRMATIVE DEFENSE
25                                          (Reservation of Defenses)
26          Defendant’s discovery and investigation is ongoing and Defendant reserves the right to
27   assert additional affirmative defenses and counterclaims and to supplement, alter or change this
28   response upon revelation of more definitive facts.

                                           ANSWER TO COMPLAINT - 10
              Case 1:20-cv-06978-AT Document 16 Filed 12/17/20 Page 11 of 11




 1

 2   Dated: December 17, 2020
                                                 _/s/Armen R. Vartian__________
 3
                                                 Armen R. Vartian (AV4124)
 4                                               LAW OFFICES OF ARMEN R. VARTIAN
                                                 1601 N. Sepulveda Blvd., #581
 5                                               Manhattan Beach, CA 90266
                                                 310-372-1355
 6
                                                 armen@vartianlaw.com
 7
                                                 Attorney for Defendant
 8

 9
     To:
10
     VIA ECF
11   Jeffrey M. Gottlieb
12
     Dana L. Gottlieb
     GOTTLIEB & ASSOCIATES
13   150 East 18th St., Ste PHR
     New York, NY 10003
14
     313-338-9795
15   Jeffrey@gottlieb.legal
     danalgottlieb@aol.com
16
     Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28


                                  ANSWER TO COMPLAINT - 11
